

114 SRES 120 IS: Modifying extended debate in the Senate to improve the legislative process.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 120IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mr. Merkley (for himself and Mr. Udall) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONModifying extended debate in the Senate to improve the legislative process.
	
 1.Extended debateParagraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking the second undesignated paragraph and inserting the following:
			
 Is it the sense of the Senate that the debate shall be brought to a close? And unless that question shall be decided in the negative by one more than two-fifths of the Senators duly chosen and sworn (except on a measure or motion to amend the Senate rules, in which case the necessary vote shall be two-thirds of the Senators present and voting in the affirmative, a quorum being present), then cloture has been invoked.
 If that question is on disposition of a bill or joint resolution, a resolution or concurrent resolution, a substitute amendment for a bill or resolution, a motion with respect to amendments between the Houses, a conference report, or advice and consent to a nomination or treaty, and if such question shall be decided in the affirmative by a majority of Senators voting, a quorum being present, and in the negative by more than two-fifths of the Senators duly chosen and sworn (or in the affirmative by less than two-thirds of the Senators voting, a quorum being present, in the case of a measure or motion to amend the Senate rules), then it shall be in order for the Majority Leader (or his or her designee) to initiate a period of extended debate upon the measure, motion, or other matter pending before the Senate, or the unfinished business, in relation to which the motion to close debate was offered, in which case the period of extended debate shall begin one hour later.
 During a period of extended debate, such measure, motion, or other matter pending before the Senate, or the unfinished business, shall be the unfinished business to the exclusion of all other business, except on action or motion by the Majority Leader (or his or her designee).
 During a period of extended debate it shall not be in order for a Senator other than the Majority Leader (or his or her designee) to raise a question as to the presence of a quorum, except immediately prior to a vote or when it has been more than forty-eight hours since a quorum was demonstrated. If upon a roll call it shall be ascertained that a quorum is not present, then the Senate shall adjourn to a time previously decided by order of the Senate or, if no such time has been established, then to a time certain determined by the Majority Leader, after consultation with the Minority Leader.
 During a period of extended debate a motion to adjourn or recess shall not be in order, unless made by the Majority Leader (or his or her designee) or if the absence of a quorum has been demonstrated. Notwithstanding paragraph 1 of rule XIX, there shall be no limit to the number of times a Senator may speak upon any question during a period of extended debate.
 If, during the course of extended debate, the Presiding Officer puts any question to a vote, the Majority Leader (or his or her designee) may postpone any such vote, which shall occur at a time determined by the Majority Leader, after consultation with the Minority Leader, but not later than the time at which a quorum is next demonstrated.
 If at any time during a period of extended debate no Senator seeks recognition, then the Presiding Officer shall inquire as to whether any Senator seeks recognition. If no Senator seeks recognition, then the Presiding Officer shall again put the question as to bringing debate to a close (and the Majority Leader or his or her designee may postpone such vote in accordance with the preceding paragraph), which shall be decided without further debate or intervening motion. If that question shall be decided in the affirmative by a majority of Senators voting, a quorum being present, then cloture has been invoked and the period of extended debate has ended. If that question shall be decided in the negative by a majority of Senators voting, a quorum being present, then the period of extended debate has ended.
 If cloture is invoked, then the measure, motion, other matter pending before the Senate, or the unfinished business, in relation to which the motion to close debate was offered, shall remain the unfinished business to the exclusion of all other business until disposed of..